Citation Nr: 1402284	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  12-14 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to service connection for the cause of the Veteran's death. 

2. Entitlement to dependency and indemnity compensation under the provisions of 38 U.S.C. § 1318.


REPRESENTATION

Appellant represented by:	Mary Anne Royle, Attorney at Law


ATTORNEY FOR THE BOARD

H. Yoo, Counsel

INTRODUCTION

The Veteran had active military service from June 1943 to April 1946 and from January 1948 to December 1951.  He died in June 2009.  The appellant is his surviving spouse. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from an September 2009 rating decision by the Portland, Oregon, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied service connection for the cause of the Veteran's death and denied entitlement to dependency and indemnity compensation under 38 U.S.C. § 1318.

This matter was previously by the Board for further development in October 2012. The Board is now satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board additionally notes that the Veteran's electronic Virtual VA file has been reviewed in conjunction with the adjudication of the claim currently on appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. At the time of his death, the Veteran was service-connected for posttraumatic stress disorder (PTSD) at a 70 percent rating, left indirect inguinal hernia at a noncompensable rating, and atrophic left testicle at a noncompensable rating.

2. The Veteran died in June 2009; the immediate cause of death listed on the death certificate was coronary artery disease.

3. The medical evidence is in equipoise on the question of whether the Veteran's PTSD contributed materially or substantially to his death from coronary artery disease.  

4. There is no longer a question or controversy regarding the appellant's claim for dependency and indemnity compensation benefits under the provisions of 38 U.S.C. § 1318.


CONCLUSIONS OF LAW

1. Resolving reasonable doubt in the appellant's favor, a service-connected disability contributed substantially or materially to the Veteran's death.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.312 (2013).

2. The claim of entitlement to dependency and indemnity compensation benefits under 38 U.S.C.A. § 1318 is dismissed.  38 U.S.C.A. §§ 1318, 5107 (West 2002); 38 C.F.R. § 3.22 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The record reflects that VA's notice and assistance requirements have been met.  


II. 
Analysis

Dependency and indemnity compensation may be awarded to a surviving spouse upon the service connected death of a veteran, with service connection determined according to the standards applicable to disability compensation.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.5(a) (2013).  A service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related.  38 C.F.R. § 3.312(b) (2013). 

A contributory cause of death is inherently one not related to the principal cause.  38 C.F.R. § 3.312(c)(1) (2013).  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  Id.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id. 

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service connected condition was of such severity as to have a material influence in accelerating death.  38 C.F.R. § 3.312(c)(4) (2013).  In this situation, it would not generally be reasonable to hold that a service connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  Id.; See Lathan v. Brown, 7 Vet. App. 359, 366 (1995). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013). 

The Veteran's certificate of death indicates that he died in June 2009 due to coronary artery disease.  At the time of his death, he was service-connected for PTSD at a 70 percent rating; left indirect inguinal hernia at a noncompensable rating; and atrophic left testicle at a noncompensable rating.   The appellant claims that the Veteran's service-connected PTSD contributed substantially to his heart condition.  She stated in a September 2009 statement that his anger, anxiety and depression stemming from his PTSD would cause his blood pressure to rise and aggravated his heart condition.

In a May 2010 letter, Dr. R.D.G., the Veteran's VA physician, reported that he treated the Veteran for the past fifteen years and confirmed his diagnoses of severe PTSD, coronary artery disease with bypass surgery, hypertension and congestive heart failure.  He stated:

While there is little to no clinical evidence to support the establishment of coronary artery disease or congestive heart failure as a result of PTSD, the high stress hormone levels of PTSD could have a significant effect on established coronary artery disease and the development of cardiac arrhythmias. 

[The Veteran] had significant PTSD related nightmares and rage episodes up until his passing.

I believe it is reasonable to assume that the hyperadrenergic state of his PTSD contributed to the development of ventricular fibrillation, resulting in anoxic brain injury and his eventual death. 

In a January 2012 Disability Benefits Questionnaire, along with an April 2012 addendum, a VA examiner opined that it was less likely than not the Veteran's death from coronary disease was caused by PTSD.  The examiner stated that the Veteran had coronary artery disease dating back to at least 1980, and started having significant problems with PTSD much later in the late 1990s.  Moreover, the examiner opined it was less likely than not that the Veteran's death from coronary disease was aggravated beyond natural disease progression by his PTSD as the Veteran's clinical course was consistent with the expected natural disease progression of coronary artery disease with aging.  Although PTSD may have had an effect, it is likely to have been a small effect in comparison with the major effects of aging, diabetes, and cholesterol profile. 

In a July 2012 statement, Dr. J.M., a private psychologist noted that he reviewed the claims file and the lay statements of the appellant and those of the Veteran's son, and opined that the Veteran suffered from PTSD long before his diagnosis and it was as likely as not that the "cardiac ailments that led to the [V]eteran's death were related to his PTSD."  Dr. J.M. supported his opinion with several references to medical treatises which indicate a positive association between PTSD and basic cardiovascular activity.  Dr. J.M. also cited to medical treatises that determined that PTSD and/or chronic stress reaction can lead to adverse health behaviors that increase coronary heart disease and that the more severe the PTSD diagnosis, the greater the likelihood of death from heart disease. 

In May 2013, the examiner who provided an opinion in January 2012 stated upon review of Dr. J.M.'s opinion it was still "[l]ess likely than not that the Veteran's death from heart disease complications was due to, caused by, or aggravated by PTSD.  His course followed the expected progression of advanced heart disease, and does not reflect a demonstrable effect from his treated PTSD."  The examiner further explained:

Although [the Veteran] may have had the subclinical level of PTSD and/or depression symptoms prior to 1999, the medical documentation does not support him having a diagnosable mental disorder prior to that time.  His vital signs over the follow up period 1996 [to] 2009 did not support a chronic hyperadrenergic state (as is sometimes seen with PTSD) as suggested by Dr. [J.M.'s] letter.  The natural course of coronary artery disease is to worsen over time, as was seen in [the Veteran's] case.  (For reference, the life expectancy of an American male born in 1926 is just under 60 years; he outlived the average life expectance by 20 [plus] years, despite having advanced heart disease).  There was no demonstrable aggravation of his heart disease beyond expected progression.  His mental condition was controlled and stable enough to be released from mental health specialty care the year prior to his death.

In a September 2013 response, Dr. J.M. disagreed with the conclusions of the examiner from VA, again reiterating it was his belief the Veteran had PTSD long before his diagnosis and would have been diagnosed if he had sought treatment prior to the 1990s.  Dr. J.M. also stated that that "if veterans with PTSD experience physiological reactivity to internal or external cues that symbolize or resemble an aspect of the traumatic event, it is reasonable to assume that these veterans' reactivity would include cardiac functions and that this reactivity would not only the accumulative but pathogenic."  Again, Dr. J.M. cited to numerous medical treatises that linked PTSD and cardiac ailments.  

In considering the statements and opinions detailed above, the Board finds that the evidence is in equipoise on the question of whether the Veteran's PTSD contributed materially or substantially to his death from coronary artery disease.  Essentially, the clinicians are medical professionals competent to render opinions in this matter, and their opinions are reasonably based on the facts as stated in the record and supported by a clear rationale.  Resolving any doubt in the appellant's favor, service connection for the cause of the Veteran's death is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The Court has indicated that, only if an appellant's claim for service connection for the cause of the Veteran's death is denied under 38 U.S.C.A. § 1310, does VA have to also consider an appellant's dependency and indemnity compensation claim under the provisions of 38 U.S.C. § 1318.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  In light of the grant of service connection for the cause of the Veteran's death under 38 U.S.C. § 1310, the claim of entitlement to dependency and indemnity compensation under 38 U.S.C. § 1318 is moot.  Consequently, this aspect of the appellant's claim is dismissed.


ORDER

Service connection for the cause of the Veteran's death is granted. 

The claim of entitlement to dependency and indemnity compensation under 38 U.S.C.A. § 1318 is dismissed.  



____________________________________________
SUSAN J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


